Citation Nr: 9935724
Decision Date: 12/23/99	Archive Date: 02/08/00

DOCKET NO. 91-42 622               DATE DEC 23, 1999

RECONSIDERATION 

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
the claim of service connection for hypertensive cardiovascular
disease.

2. Entitlement to an increased rating for dysthymic disorder and
post-traumatic stress disorder (PTSD), currently rated as 30
percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served in the Philippine Commonwealth Army in the
service of the Armed Forces of the United States from December 1941
to December 1942 and from January 1945 to April 1946. He was a
prisoner of war (POW) of the Japanese government from May to
December 1942.

This matter is currently before the Board of Veterans' Appeals
(Board) on appeal from rating decisions of the Department of
Veterans Affairs (VA) Manila Regional Office (RO). Pursuant to 38
U.S.C.A. 7103(a) (West 1991), the designee of the Chairman of the
Board granted the veteran's motion for reconsideration of a Boards
March 1994 decision denying his appeal of these issues. This case
is now before an expanded panel of the Board. In November 1994, the
expanded panel of the Board remanded this case to the RO for
additional development.

Since the Board remanded this case to the RO in November 1994, the
veteran has raised additional claims. These claims have been
appealed to the Board. However, the only claims that may be
addressed by the expanded panel of the Board at this time are those
claims before the Board in March 1994. The additional claims will
be addressed in a separate decision of the Board.

FINDINGS OF FACT

1. By a June 1995 rating decision, the RO granted service
connection for arteriosclerotic heart disease (previously claimed
as hypertensive cardiovascular disease) and awarded him a 30
percent disability evaluation under 38 C.F.R. 4.104, Diagnostic
Code 7005; the veteran was notified of this decision that month.

2. In the June 1995 rating decision, the RO increased the
evaluation of his dysthymic disorder with secondary PTSD from 10 to
30 percent disabling.

- 2 -

3. In a communication received at the RO that he was satisfied with
the evaluation of his PTSD at 30 percent.

CONCLUSIONS OF LAW

1. There is no outstanding question of law or fact concerning the
provision of benefits in connection with the application to reopen
a claim of entitlement to service connection for hypertensive
cardiovascular disease, and the appeal is dismissed. 38 U.S.C.A.
511(a), 7104 (West 1991).

2. The criteria for withdrawal of the appeal by the veteran of the
claim of entitlement to an increased rating for dysthymic disorder
with PTSD, currently rated 30 percent disabling, have been met. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.202, 20.204(b) and (c)
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The critical issue in this case is which issue or issues, if any,
are properly before the expanded panel of the Board at this time.
Regarding the issue of whether new and material evidence had been
submitted to reopen the claim of service connection for
hypertensive cardiovascular disease, the RO granted service
connection for arteriosclerotic heart disease in June 1995. He was
awarded a 30 percent disability evaluation under 38 C.F.R. 4.104,
Diagnostic Code 7005 (arteriosclerotic heart disease).

Throughout his appeal, the veteran has sought service connection
for a cardiovascular disorder caused by the harsh conditions of his
captivity while a POW of the Japanese government. He is currently
receiving VA disability compensation. for the cardiovascular
disorder caused by his captivity while a POW. While the veteran is
currently receiving compensation for this disability under 38
C.F.R. 4.104, Diagnostic Code 7005 (arteriosclerotic heart disease)
(1999) rather than

3 -

38 D.F.R. 4.104, Diagnostic Code 7007 (hypertensive heart disease)
(1999), the evaluation of the same disability under various
diagnoses must be avoided. 38 C.F.R. 4.14 (1999). The veteran can
not receive compensation for the same cardiovascular disability
under two diagnostic codes. Neither the veteran nor his
representative has disputed the diagnostic code utilized to
evaluate the cardiovascular disorder. Further, the sole issue
before the Board in March 1994 was whether new and material
evidence had been submitted to reopen the previously denied claim.
This grant by the RO substantively addresses the claim raised by
the veteran and addressed by the Board in March 1994. As the claim
was granted, under the guidance supplied by the United States Court
of Appeals for the Federal Circuit in Grantham v. Brown, 114 F.3d
1156 (Fed. Cir. 1997), no other outstanding question of law or fact
concerning the provision of benefits under the law administered by
the VA remains unresolved with regard to this issue as addressed by
the Board in March 1994. The expanded panel of the Board may only
address those questions before it in March 1994. Absent such
questions, there is no matter over which this expanded panel of the
Board may exercise its jurisdiction. 38 U.S.C.A. 510(a), 7104 (West
1991). Consequently, this issue has been rendered moot.

Concerning the claim of entitlement to an increased rating for a
dr,;thymic disorder with PTSD, the RO has increased this evaluation
from 10 to 30 percent disabling. Within a communication received at
the RO in November 1997, thin, veteran stated that he is satisfied
with the evaluation of 30 percent for his PTSD. Under 38 U.S.C.A.
7105, the Board may dismiss any appeal that fails to allege
specific error of fact or law in the determination being appealed.
A substantive appeal may be withdrawn in writing at any time before
the Board promulgates a decision. 38 C.F.R. 20.202, 20.204(b)
(1999). Withdrawal may be made by the appellant or by his or her
authorized representative, except that a representative may not
withdraw a substantive appeal filed by the appellant personally
without the express written consent of the appellant. 38 C.F.R.
20.204(c) (1999). In light of the above, the veteran has withdrawn
this appeal and there remains no allegation of error of fact or law
for appellate consideration. The fact that the veteran is currently
receiving a 30 percent evaluation for a disability that was
evaluated as 10 percent

4 -

disabling when the Board remanded this case to the RO in November
1994 only supports this conclusion. Accordingly, the Board does not
have jurisdiction to review the appeal and it is dismissed.

ORDER

Whether new and material has been submitted to reopen the claim of
service connection for hypertensive cardiovascular disease is
dismissed.

The claim of entitlement to an increased rating for dysthymic
disorder and PTSD is dismissed.

NANCY I. PHILLIPS

Member, Board of Veterans' Appeals

JEFFREY J. MARTIN
Member, Board of Veterans' Appeals

WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

RICHARD B. FRANK             
Member, Board of Veterans' Appeals

MARK D. HINDIN 
Member, Board of Veterans' Appeals

J.F. GOUGH
Member, Board of Veterans' Appeals

5 - 





BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

DOCKET NO.  91-42 622             DATE MAR 08 1994

THE ISSUES

1.    Whether new and material evidence has been submitted to
reopen a claim of entitlement to service connection for
hypertensive cardiovascular disease

2.    Entitlement to an increased rating for dysthymic disorder
with secondary post-traumatic stress disorder, currently evaluated
as 10 percent disabling.

REPRESENTATION

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Greif, Associate Counsel

INTRODUCTION

The veteran performed recognized active service from December 1941
to December 1942, and from January 1945 to April 1946.  He was a
prisoner of war of the Japanese government from May to December
1942.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a March 1991 rating decision from the Manila, Republic
of the Philippines, Regional Office (RO) of the Department of
Veterans Affairs (VA).  The March 1991 rating decision determined
that no new and material evidence had been submitted to reopen a
previously denied claim of entitlement to service connection for
hypertensive cardiovascular disease, and continued the 10 percent
evaluation for dysthymic disorder with secondary post-traumatic
stress disorder.  The notice of disagreement was received in May
1991.  The statement of the case was issued in July 1991.  A
supplemental statement of the case was issued in August 1991.  A
second supplemental statement of the case was issued later in
August 1991.  The substantive appeal was also received in August
1991.

The appeal was initially received and docketed at the Board in
September 1991.  The veteran was represented by the Disabled
American Veterans (DAV).  The case was referred to that
organization in September 1991 and they submitted written argument
to the Board in March 1992.

In August 1992, the Board remanded the case to the RO for VA
cardiology and psychiatric examinations.  The examinations were
scheduled for December 1992; however, the veteran failed to report
for both examinations.  The case was returned to the Board in
August 1993.  The case was referred to DAV in September 1993 and
they submitted written argument to the Board in October 1993.

The August 1992 remand also instructed the RO to adjudicate the
issue of service connection for hypertensive cardiovascular disease
as secondary to the veteran's service-connected psychiatric
disorders.  After the veteran failed to report for the
examinations, he was advised that no further action would be taken
on his claim by the RO, unless the veteran notified the RO that he
was willing to report for the examinations.  No response was
received from the veteran concerning the examinations.  Therefore,
no further action was taken by the RO.  Accordingly, the issue of
entitlement to service connection for hypertensive cardiovascular
disease as secondary to the veteran's service-connected psychiatric
disorders is not before the Board.  See 38 C.F.R. 3.158(b) (1993).

- 2 -

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO committed error in not granting
service connection for hypertensive cardiovascular disease and an
increased rating for his dysthymic disorder with secondary post-
traumatic stress disorder.  Specifically, he states that his
exposure to stress and tension during service caused him emotional
harm and contributed to the development of his hypertensive
cardiovascular disease.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991), has reviewed and considered all of the evidence and
material of record in the veteran's claims files.  The Board has
determined that only those items listed in the "Certified List"
attached to this decision and incorporated by reference herein are
relevant evidence in the consideration of the veteran's claim.
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that no new and material evidence has been submitted to
reopen the claim for service connection for hypertensive
cardiovascular disease, and the preponderance of the evidence is
against the claim for an increased rating for dysthymic disorder
with secondary post-traumatic stress disorder.

FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable disposition
of the veteran's appeal has been obtained by the RO.

2.    In May 1986 the RO addressed the issue of entitlement to
service connection for hypertensive cardiovascular disease.  The
benefit sought was denied, and the denial was not timely appealed.

3.    No additional relevant and probative evidence has been
received which when viewed in the context of all the evidence, both
new and old, would raise a reasonable possibility of changing the
prior outcome.

4.    The veteran's dysthymic disorder with secondary
post-traumatic stress disorder is primarily manifested by intrusive
thoughts, flashbacks, irritability and isolation from others;
however, it does not produce more than mild social and industrial
impairment.

- 3 -

5.    The veteran's disabilities do not present an exceptional or
unusual disability picture rendering impractical the application of
the regular schedular standards.

CONCLUSIONS OF LAW

1.   The May 1986 decision of the RO denying service connection for
hypertensive cardiovascular disease is final; new and material
evidence to reopen the claim has not been submitted. 38 U.S.C.A.
1101, 1110, 5107, 5108, 7105 (West 1991); 38 C.F.R. 3.104,
3.156(a), 3.303 (1993).

2.    The schedular criteria for a rating in excess of 10 percent
for dysthymic disorder with secondary post-traumatic stress
disorder have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. Part 4, including Code 9411 (1993).

3.    The failure of the RO to consider or to document its
consideration of an extraschedular rating is no more than harmless
error. 38 C.F.R. 3.321(b)(1) (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we note that the veteran's claims are well grounded and
that his claims have been appropriately developed.  No further
assistance is required to comply with the duty to assist mandated
by 38 U.S.C.A. 5107(a) (West 1991).  The veteran is advised that
the duty to assist is not always a one-way street. Wood v.
Derwinski, 1 Vet.App. 190 (1991).  We note that the case was
remanded by the Board in August 1992 so that the veteran could be
afforded cardiologic and psychiatric examinations.  The veteran did
not report for the scheduled examinations.  He was advised by the
RO to notify the RO if he was willing to report for the
examinations.  Although a subsequent communication has been
received from the veteran, he has not responded concerning the
examinations.  The veteran's representative has requested that the
case be remanded again to afford the veteran another opportunity to
report for examinations.  Given the veteran's failure to reply
concerning the examination, another remand is not warranted.

I. Service Connection for Hypertensive Cardiovascular Disease

Except as provided in 38 U.S.C.A. 5108 (West 1991), when a claim is
disallowed by the RO and no notice of disagreement is filed within
the prescribed period, it may not be thereafter reopened and
allowed. 38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. 3.104 (1993).
However, if new and material evidence is presented or secured with
respect to a claim which has been disallowed, the Secretary shall
reopen the claim and review the former disposition

- 4 -

of the claim. 38 U.S.C.A. 5108.  New and material evidence means
evidence not previously submitted to agency decision makers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (1993).  To justify the
reopening on the basis of new and material evidence, there must be
a reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the
outcome.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The veteran filed a claim for service connection for hypertensive
cardiovascular disease in February 1985.  At that time, he averred
that his hypertensive cardiovascular disease was manifested in
service, especially during his POW experience and, as such, should
be service-connected.  In the May 1986 rating decision, the
Washington, D.C., RO denied entitlement to service connection for
hypertensive cardiovascular disease on the basis that records did
not show such disease during service or within the one year
presumptive period.

Of record at the time of the 1986 RO decision were the service
medical records which contain no evidence of hypertensive
cardiovascular disease.  Also of record at that time was a February
1986 VA examination report.  The examiner found the veteran to be
hypertensive with a history of angina.  His final diagnosis
included unstable angina.  Based upon the evidence of record,
service connection for hypertensive cardiovascular disease was
denied on the basis that the disorder was not incurred in or
aggravated by active military service nor manifest to a compensable
degree within one year following service.  Under governing law and
regulations, the decision became final and cannot be reopened
absent new and material evidence.  Manio v. Derwinski, 1 Vet.App.
140 (1991).

In his current attempt to reopen his claim, the veteran submitted
VA outpatient reports and private medical records from the UCI
Medical Center and Doctors Hospital of Santa Ana Hospital Center.
VA outpatient records show that the veteran was seen on several
occasions between September and November 1989 for hypertension.  In
November 1989, the examiner reported that the veteran's
hypertension was controlled.  Private medical records pertain to
treatment between March 1989 to October 1990 for hypertension,
chest wall pain, laceration of the left forearm and stable angina.
The RO continued the denial of service connection for hypertensive
cardiovascular disease based on no new and material evidence being
submitted to reopen a previously denied claim.

The Board remanded the case in August 1992 for the purpose of
affording the veteran cardiology and psychiatric examinations to

5

determine if his hypertensive cardiovascular disease may be
etiologically related to his service-connected dysthymic disorder
with secondary post-traumatic stress disorder.  Unfortunately the
veteran failed to report for the examinations.  He did, however,
submit 1991 and 1992 private medical records showing that he
suffered from, among other things, hypertension, arteriosclerotic
heart disease with angina, coronary artery disease and mild
cardiomegaly.  An ECG report showed findings of normal sinus
rhythm, right atrial enlargement and left ventricular hypertrophy
with repolarization abnormality.  In addition, records revealed
that he underwent surgery for an abdominal aortic aneurysm.  He
also submitted statements from friends and colleagues.

Service connection can be granted for disability resulting from
disease or injury incurred in or aggravated by service and
cardiovascular disease is a disorder for which presumptive service
connection may be granted if it becomes manifest to a degree of 10
percent or more within 1 year from the date of separation from
service. 38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R.
3.307, 3.309 (1993).

The lay statements from friends and colleagues, the private medical
reports and the veteran's statements and contentions concerning his
disability are essentially cumulative of information previously
considered and when viewed in the context of all the evidence, new
and old, do not create a reasonable possibility that service
connection for hypertensive cardiovascular disease, could be
established.  Wood v. Derwinski, 1 Vet.App. 190, 192 (1991),
reconsidered 1 Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App.
614 (1992).  The lay statements were made many years after the
veteran's period of service and are not supported by the
contemporaneous medical evidence.  Similarly, the 1991 and 1992
private medical reports have no bearing on the question of whether
hypertensive cardiovascular disease was present during service.
These records, therefore, also do not present a reasonable
possibility of changing the outcome of the prior determination.
The veteran has also submitted copies of articles and documents
related to his service which are not pertinent to the question of
whether his cardiovascular disease was present during his
recognized active service or within 1 year thereafter.  The
additional medical evidence received also does not relate his
cardiovascular disease to his recognized active service or to
within 1 year thereafter.

Since new and material evidence has not been submitted, the prior
decision denying service connection for hypertensive cardiovascular
disease is final and the claim is not reopened.  We also note that
the veteran's cardiovascular disease is not included in the
diseases which are presumptive for former prisoners of war, nor
does the medical evidence suggest that the veteran has beriberi
heart disease.  See 38 C.F.R. 3.309(c) (1993).  We further note
that since the veteran failed to report

- 6 -

for scheduled examinations, the Board must decide the veteran's
appeal based on the evidence of record.

II. Increased Rating for Dysthymic  Disorder

In February 1986, the veteran was afforded a VA examination.  After
a mental status examination, the examiner concluded that the
veteran had symptoms consistent with dysthymia.  He also commented
that the veteran had symptoms of post-traumatic stress syndrome as
evidenced by combat nightmares, intrusive thoughts, flashbacks,
irritability and isolation from others.  The veteran gave a history
of sleep disturbance, startle response and avoidance of activities
that arouse recollection of his POW experience.  The final
diagnosis included dysthymic disorder with post-traumatic stress
disorder and moderate to slight impairment of social and
occupational functioning.

A social survey was also conducted in February 1986.  The examiner
commented that the veteran was a pleasant man to talk with and
quite articulate.  Her overall assessment was that the veteran was
depressed, had difficulty sleeping at night and was deeply affected
by his World War II experiences.  She commented that in spite of
his experiences, he was extremely affable and had managed to have
a stable work history and marriage.

In May 1986, the RO granted service-connected for dysthymic
disorder with secondary post-traumatic stress disorder and assigned
a 10 percent evaluation under Diagnostic Code 9411 of the Schedule
for Rating Disabilities, 38 C.F.R. Part 4, 4.132 (1993).

In the March 1991 rating decision, the RO determined that the
evidence presented by the veteran did not pertain to the veteran's
service-connected dysthymic disorder as to warrant an increase in
the 10 percent evaluation.  As noted, the veteran was scheduled to
appear for a VA psychiatric examination in December 1992, but he
failed to report.  Consequently, the veteran's service-connected
disability must be evaluated based on the evidence of record.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4. Separate
diagnostic codes identify the various disabilities.  Symptoms
associated with the dysthymic disorder with secondary
post-traumatic stress disorder and the current 10 percent rating
under Diagnostic Code 9411 include mild social and industrial
impairment.  The next higher rating, 30 percent, requires definite
social and industrial impairment.

- 7 -

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court of Veterans
Appeals stated that the term "definite" in 38 C.F.R. 4.132 was
"qualitative" in character, whereas the other terms were
"quantitative" in character, and invited the Board to "construe"
the term "definite" in a manner that would quantify the degree of
impairment for purposes of meeting the statutory requirement that
the Board articulate "reasons or bases" for its decision. 38
U.S.C.A. 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General Counsel
of the VA concluded that "definite" is to be construed as
"distinct, unambiguous, and moderately large in degree." It
represents a degree of social and industrial inadaptability that is
"more than moderate but less than rather large." O.G.C. Prec. 9-93
(Nov. 9, 1993).  The Board is bound by this interpretation of the
term "definite." 38 U.S.C.A. 7104(c).

The Board acknowledges that the veteran experiences nightmares,
intrusive thoughts and flashbacks.  However, the veteran's
dysthymic disorder does not result in definite social and
industrial impairment such as to warrant a 30 percent rating.  In
determining whether a higher rating is warranted for disease or
disability, VA must determine whether the evidence supports the
claim or is in relative equipoise, with the veteran prevailing in
either event, or whether a preponderance of the evidence is against
the claim, in which case the claim is denied. 38 U.S.C.A. 5107(b)
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In
weighing the evidence of record in this case, the Board carefully
considered the February 1986 VA examination report and social
survey, as well as all of the evidence of record, including the
veteran's contentions.  The findings, which included a coherent,
oriented and spontaneous veteran who was not psychotic, but had
some vague suicidal ideation intermittently when depressed,
approximate mild social and industrial impairment which is required
for an assignment of a 10 percent rating under Diagnostic Code
9411.  His ability to work at a board-and-care home and support
himself and his wife is further evidence that the 10 percent
evaluation is appropriate.  Although the veteran experiences some
sleep disturbances, including nightmares and flashbacks, and
irritability, his disability produces no more than mild social and
industrial impairment.  Later private medical evidence, including
a June 1991 report that the veteran experienced acute depression as
a result of publicity associated with Operation Desert Storm and
that he responded well to medication, does not indicate more than
mild social and industrial impairment associated with the veteran's
service-connected psychiatric disorder.

Accordingly, the Board concludes that the evidence of record does
not reveal the social and industrial impairment which would warrant
a 30 percent rating for his service-connected dysthymic disorder.

8

The regular schedular standards are shown to be adequate to
compensate the veteran's disability.  This is not an exceptional
case where the regular schedular standards are shown to be
inadequate.  It does not present an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. 38
C.F.R. 3.321(b)(1) (1993).

ORDER

1.    New and material evidence has not been submitted to reopen a
claim of entitlement to service connection for hypertensive
cardiovascular disease.

2.    Entitlement to an increased rating for dysthymic disorder
with secondary post-traumatic stress disorder is denied.

BOARD OF VETERANS' APPEALS
WASHINGTON, D.C.  20420

WILLIAM J. REDDY               (MEMBER TEMPORARILY ABSENT)

JOAQUIN AGUAYO-PERELES

*38 U.S.C.A. 7102(a)(2)(A) 991) permits a Board of veterans,
Appeals Section, upon direction of the Chairman of the Board, to
proceed with the transaction of business without awaiting
assignment of an additional member to the Section when the Section
is composed of fewer than three Members due to

- 9 -

absence of a Member, vacancy on the Board or inability of the
Member assigned to the Section to serve on the panel.  The Chairman
has directed that the Section proceed with the transaction of
business, including the issuance of decisions, without awaiting the
assignment of a third Member.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991), a
decision of the Board of Veterans' Appeals granting less than the
complete benefit, or benefits, sought on appeal is appealable to
the United States Court of Veterans Appeals within 120 days from
the date of mailing of notice of the decision, provided that a
Notice of Disagreement concerning an issue which was before the
Board was filed with the agency of original jurisdiction on or
after November 18, 1988.  Veterans' Judicial Review Act, Pub.  L.
No. 100-687, 402 (1988).  The date which appears on the face of
this decision constitutes the date of mailing and the copy of this
decision which you have received is your notice of the action taken
on your appeal by the Board of Veterans' Appeals.


- 4 -
